Citation Nr: 1403468	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-46 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date for an award of service connection for major depressive disorder, prior to February 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for major depressive disorder, and assigned a 50 percent evaluation for it, effective February 13, 2009.  The Veteran has disagreed with the effective date of the award.

In a decision issued in February 2012, the Board denied the Veteran's claim for an earlier effective date.  In March 2013, the Court issued a Memorandum Decision 
that vacated the February 2012 Board decision and remanded the matter on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2013 Memorandum Decision, the Court held that the Board provided inadequate reasons and bases in its February 2012 decision, when it denied an effective date earlier than February 13, 2009, for the grant of service connection for major depressive disorder.  The Court found that on remand, the Board would have to determine whether the evidence demonstrated a relationship between the Veteran's major depressive disorder and migraine headaches had manifested prior to February 13, 2009.  

In this case, Veteran filed a claim for a psychiatric disability in August 2004 which has remained open.  On February 13, 2009, the Veteran sought to associate her psychiatric disability with her service-connected migraine headaches.  A March 2009 VA examiner determined that the Veteran's depression was due to her migraine headaches.  There is no indication in the examination report, however, as to when any association between these two conditions began, which may have been prior to February 2009.  

In light above, Board finds that a VA retrospective medical opinion addressing when a relationship manifested between the Veteran's major depressive disorder and migraine headaches would be helpful in adjudicating the claim.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting that a retrospective medical opinion may be necessary in certain instances); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (noting that the duty to assist may require a retrospective medical evaluation where there is no medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1.   Arrange for the Veteran's claims file to be forwarded to an appropriate physician for review and advisory medical opinion as to:

Whether at any time prior to February 13, 2009, it is factually ascertainable that the Veteran's major depressive disorder was either caused by or aggravated by her migraine headache disorder. 

All opinions must be accompanied by a complete explanation of rationale, with citation to supporting factual data. 

2.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  Thereafter, the RO must consider all of the evidence of record and readjudicate the earlier effective date issues on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


